Opinion issued July 24, 2003













In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00553-CR
____________

R. B. DeBLANC, III, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 344th District Court
Chambers County, Texas
Trial Court Cause No. 11695



 
MEMORANDUM  OPINION
               A jury found appellant, R. B. DeBlanc, III, guilty of the offense of murder,
and the trial court assessed his punishment at confinement for 50 years.  We affirm.
               Appellant’s court-appointed counsel filed a motion to withdraw as counsel
and a brief concluding that the appeal is wholly frivolous and without merit.  The
brief meets the requirements of Anders v. California, 386 U.S. 738, 744, 87 S. Ct.
1396, 1400 (1967), by presenting a professional evaluation of the record and
demonstrating why there are no arguable grounds of error to be advanced.  See High
v. State, 573 S.W.2d 807, 811 (Tex. Crim. App. 1978); Moore v. State, 845 S.W.2d
352, 353 (Tex. App.—Houston [1st Dist.] 1992, pet. ref’d).
               A copy of his counsel’s brief was sent to appellant.  We also advised
appellant that his pro se brief, if he chose to file one, was due on April 12, 2003. 
More than 30 days have passed, and appellant has not filed a pro se brief.  We have
carefully reviewed the record and counsel’s brief.  We find no reversible error in the
record, and agree that the appeal is wholly frivolous.
               We affirm the judgment of the trial court.
               We grant counsel’s motion to withdraw.
 See Stephens v. State, 35 S.W.3d
770, 771 (Tex. App.—Houston [1st Dist.] 2000, no pet.). 
PER CURIAM
Panel consists of Justices Taft, Jennings, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).